BANKWELL FINANCIAL GROUP REACHES RECORD ASSET LEVELS AT $902 MILLION; REPORTS NET INCOME OF $1.2 MILLION; CORE EARNINGS UP 23% YEAR-OVER-YEAR New Canaan, CT – July 31, 2014 – Bankwell Financial Group, Inc. (NASDAQ: BWFG) reported GAAP net income of $1.2 million for the second quarter of 2014.Excluding merger-related expenses and securities gains, net income (defined as core earnings) for the quarter would have been $1.3 million, representing a 23% year-over-year improvement. Peyton R. Patterson, President and CEO of Bankwell Financial Group stated, “As a newly public company, we are laser focused on delivering strong balance sheet growth and earnings performance for our shareholders.”She added, “The recently completed initial public offering (IPO) raised approximately $45 million in capital, which allows us to fund our organic growth and to make accretive acquisitions in attractive markets.With the pending closing of the Quinnipiac Bank & Trust acquisition, subject to regulatory and shareholder approval, total assets will exceed $1 billion.” Earnings Revenues (net interest income plus non-interest income, excluding security gains) for the three months ended June 30, 2014 were $7.8 million, an increase of 10% compared to June 30, 2013. Revenues (net interest income plus non-interest income, excluding security gains) for the six months ended June 30, 2014 were $15.7 million, an increase of 17% compared to June 30, 2013. Total net interest income for the three months ended June 30, 2014 was $7.1 million, an increase of 14% compared to the same period in the prior year.The strong improvement in net interest income was fueled by record loans outstanding and a year-to-date net interest margin of 3.82%. Net income for the second quarter of 2014 was $1.2 million, representing a 9% increase over the linked quarter.Contributing to the favorable earnings improvement was the 2% reduction in operating expenses, exclusive of merger related costs.The decrease in operating expenses was coupled with a reduction in the loan loss provision by 67% as a result of favorable credit quality and a second quarter recovery of approximately $400,000. Excluding the CRE loan sale that generated $413,000 in fee income in the first quarter, non-interest income on a linked quarter basis increased from $356,000 to $682,000, a result of depositor service charge income and gains on the sale of SBA loans. Financial Condition On the balance sheet, assets totaled a record $902 million at June 30, 2014, a 38% increase over total assets of $654 million for the same period in the prior year.This increase reflects strong loan growth, proceeds from the IPO and, to a lesser extent, The Wilton Bank acquisition.Total loans were $684 million, a 19% increase year-over-year.Deposits increased to $730 million, a 41% increase over June 30, 2013, with core deposits showing a 31% increase to $469 million. Asset Quality Asset quality remained exceptionally strong at June 30, 2014.Non-performing assets as a percentage of total assets was 0.22% at June 30, 2014, down from 0.24% at June 30, 2013.The allowance for loan losses as of June 30, 2014 was $9.0 million, representing 1.31% of total loans. 1 Capital Shareholders’ equity was strong at $117.2 million as of June 30, 2014, an increase of $47.7 million compared to December 31, 2013, primarily a result of the approximately $45 million raised in the IPO.As of June 30, 2014, the Tangible Common Equity Ratio and Tangible Book Value per share were 11.73% and $16.32, respectively. About Bankwell Financial Group Bankwell is a commercial bank that serves the banking and lending needs of residents and businesses throughout Fairfield County, CT.For more information about this press release, interested parties can contact Peyton R. Patterson, President and CEO or Ernest J. Verrico, CFO of Bankwell Financial Group at (203) 972-3838. For more information, visit www.mybankwell.com. This press release may contain certain forward-looking statements about the Company. Forward-looking statements include statements regarding anticipated future events and can be identified by the fact that they do not relate strictly to historical or current facts. They often include words such as “believe,” “expect,” “anticipate,” “estimate,” and “intend” or future or conditional verbs such as “will,” “would,” “should,” “could,” or “may.” Forward-looking statements, by their nature, are subject to risks and uncertainties. Certain factors that could cause actual results to differ materially from expected results include increased competitive pressures, changes in the interest rate environment, general economic conditions or conditions within the securities markets, and legislative and regulatory changes that could adversely affect the business in which the Company and its subsidiaries are engaged. 2 BANKWELL FINANCIAL GROUP, INC. CONSOLIDATED BALANCE SHEETS (unaudited) (Dollars in thousands) June 30, December 31, June 30, Assets Cash and due from banks $ $ $ Held to maturity investment securities, at amortized cost Available for sale investment securities, at fair value Loans held for sale - Loans receivable (net of allowance for loan losses of $8,985, $8,382 and $8,224 at June 30, 2014, December 31, 2013 and June 30, 2013 respectively) Foreclosed real estate 26 Accrued interest receivable Federal Home Loan Bank stock, at cost Premises and equipment, net Bank-owned life insurance - Other intangible assets - Deferred income taxes, net Other assets Total assets $ $ $ Liabilities & Shareholders' Equity Liabilities Deposits Noninterest-bearing $ $ $ Interest-bearing Total deposits Advances from the Federal Home Loan Bank Accrued expenses and other liabilities Total liabilities Commitments and contingencies Shareholders' equity Preferred stock, senior noncumulative perpetual, Series C, no par; 10,980 shares issued and outstanding at June 30, 2014, December 31, 2013, and June 30, 2013 respectively; liquidation value of $1,000 per share. Common stock, no par value; 10,000,000 shares authorized, 6,593,485, 3,876,393 and 3,387,653 shares issued at June 30, 2014, December 31, 2013 and June 30, 2013 respectively. Retained earnings Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ $ $ 3 BANKWELL FINANCIAL GROUP, INC. CONSOLIDATED STATEMENTS OF INCOME (unaudited) (Dollars in thousands, except per share data) Three Months Ended June 30, Six Months Ended June 30, Three Months Ended March 31, Interest and dividend income Interest and fees on loans $ Interest and dividends on securities Interest on cash and cash equivalents 49 11 71 21 22 10 Total interest income Interest expense Interest expense on deposits Interest on borrowings 93 Total interest expense Net interest income Provision for loan losses 70 Net interest income after provision for loan losses Noninterest income Gains and fees from sales of loans 8 Net gain on sale of available for sale securities - Service charges and fees 97 Bank owned life insurance 86 - - 85 - Gain (loss) on sale of foreclosed real estate, net - (5
